Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-12 and 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rotzoll et al. (US Pub No. 2008/0283118 A1 and Rotzoll hereinafter)
Regarding Claim 1, Rotzoll discloses (fig. 5-9) an AC trunk cable assembly for coupling AC power to a power grid, comprising:
 an AC trunk cable (915) that (i) comprises at least two wires ([0046]) for carrying AC voltage phases, and (ii) does not have a ground wire ([0013]); and 
a plurality of AC trunk splice connectors (904, 914 and 924) spaced along the AC trunk cable, for coupling to a plurality of inverters (903, 913 and 923) in a one-to-one-correspondence, 


    PNG
    media_image1.png
    524
    687
    media_image1.png
    Greyscale

comprises at least two phase-line conductors for coupling AC power from the corresponding inverter to the at least two wires of the AC trunk cable. 
Regarding Claim 2, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein the AC trunk cable is a 2-wire cable comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, and (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters. 
Regarding Claim 5, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein the AC trunk cable is a 3-wire cable (multi-wire cable) comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire 
Regarding Claim 6, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein the AC trunk cable is a 3-wire cable (multi-wire cable) comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters, and (iii) a third wire for coupling to a third phase of AC power from the plurality of inverters (shows in fig. 9).
Regarding Claim 7, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein the AC trunk cable is a 4-wire cable (multi-wire cable) comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters, (iii) a third wire for coupling to a third phase of AC power from the plurality of inverters, and (iv) a fourth wire for coupling to a neutral from the plurality of inverters (shows in fig. 9).
Regarding Claim 8, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein each AC trunk splice connector of the plurality of AC trunk splice connectors comprises a plurality of keying features (811 and 812) that prevent the AC trunk splice connector from being plugged into a DC socket of the corresponding inverter. 
Regarding Claim 9, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein each wire of the at least two wires is continuous throughout the length of the AC trunk cable (shows in fig. 9). 
Regarding Claim 10, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 1, wherein the at least two wires to which the at least two phase-line conductors are coupled at each AC trunk splice connector of the plurality of AC trunk splice connectors are varied among the AC trunk splice connectors (shows in fig. 7). 
Regarding Claim 11, Rotzoll discloses (fig. 5-9) a system for coupling AC power to a power grid, comprising: a plurality of inverters (903, 913 and 923); an AC trunk cable (915) that (i) comprises at least two wires for carrying AC voltage phases ([0046]), and (ii) does not have a ground wire ([0014]); and a plurality of AC trunk splice connectors (904, 914 and 924), spaced along the AC trunk cable, coupled to the plurality of 

    PNG
    media_image1.png
    524
    687
    media_image1.png
    Greyscale


Regarding Claim 12, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein the AC trunk cable is a 2-wire cable comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, and (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters (shows in fig. 9). 
Regarding Claim 15, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein the AC trunk cable is a 3-wire cable (multi-wire cable) comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters, and (iii) a third wire for coupling to a neutral from the plurality of inverters (shows in fig. 9). 
Regarding Claim 16, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein the AC trunk cable is a 3-wire cable (multi-wire cable) comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire for coupling to a second phase of AC power from the plurality of inverters, and (iii) a third wire for coupling to a third phase of AC power from the plurality of inverters (shows in fig. 9). 
Regarding Claim 17, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein the AC trunk cable is a 4-wire cable comprising (i) a first wire for coupling to a first phase of AC power from the plurality of inverters, (ii) a second wire for coupling to a second phase of 
Regarding Claim 18, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein each AC trunk splice connector of the plurality of AC trunk splice connectors comprises a plurality of keying features (811 and 812) that prevent the AC trunk splice connector from being plugged into a DC socket of the corresponding inverter. 
Regarding Claim 19, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein each wire of the at least two wires is continuous throughout the length of the AC trunk cable (shows in fig. 9). 
Regarding Claim 20, Rotzoll discloses (fig. 5-9) the system of claim 11, wherein the at least two wires to which the at least two phase-line conductors are coupled at each AC trunk splice connector of the plurality of AC trunk splice connectors are varied among the AC trunk splice connectors (shows in fig. 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rotzoll et al in view of Marroquin et al (US Pub No. 2011/0084556 A1 and Marroquin hereinafter)
Regarding Claim 3, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 2, but fails to disclose wherein the AC trunk cable is a flat 12AWG 2-wire cable and wherein the plurality of AC trunk splice connectors are overmolded Y-splice connectors arranged to couple the plurality of inverters in parallel. However, Marroquin (fig. 4) teaches wherein the AC trunk cable is a flat 12AWG 2-wire cable and wherein the plurality of AC trunk splice connectors (222) are overmolded Y-splice connectors arranged to couple the plurality of inverters in parallel ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flat 12AWG 2-wire cable of Marroquin to the AC trunk cable assembly of Rotzoll in order to provide cost-effective system.
Regarding Claim 4, Rotzoll discloses (fig. 5-9) the AC trunk cable assembly of claim 2, but fails to disclose wherein the AC trunk cable is an arrangement of 12AWG-2 cables having a circular cross-section. However, Marroquin (fig. 4) teaches wherein the AC trunk cable is an arrangement of 12AWG-2 cables having a circular cross-section ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flat 12AWG 2-wire cable of Marroquin to the AC trunk cable assembly of Rotzoll in order to provide cost-effective system.
Regarding Claim 13, Rotzoll discloses (fig. 5-9) the system of claim 12, but fails to disclose wherein the AC trunk cable is a flat 12AWG 2-wire cable and wherein the plurality of AC trunk splice connectors are overmolded Y-splice connectors arranged to couple the plurality of inverters in parallel. However, Marroquin (fig. 4) teaches wherein the AC trunk cable is a flat 12AWG 2-wire cable and wherein the plurality of AC trunk splice connectors (222) are overmolded Y-splice connectors arranged to couple the plurality of inverters in parallel ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flat 12AWG 2-wire cable of Marroquin to the system of Rotzoll in order to provide cost-effective system.
Regarding Claim 14, Rotzoll discloses (fig. 5-9) the system of claim 12, but fails to disclose wherein the AC trunk cable is an arrangement of 12AWG-2 cables having a circular cross-section. However, Marroquin (fig. 4) teaches wherein the AC trunk cable is an arrangement of 12AWG-2 cables having a circular cross-section ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flat 12AWG 2-wire cable of Marroquin to the system of Rotzoll in order to provide cost-effective system.

                                                                                                                                                                                              
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 

Applicant argues that “Rotzoll does not disclose, teach, or suggest an AC trunk cable that (i) comprises at least two wires for carrying AC voltage phases, and (ii) does not have a ground wire, as recited in claim 1, or claim 11.”
Examiner respectfully disagrees. 
The present application specification paragraph [0034] states that “each inverter 104 comprises an enclosure that is formed from an insulating material, for example a blend of polystyrene and polyphenylene ether (PPE) or a polycarbonate (PC) material, such that the inverter 104 does not require any connection to ground. Further, because the inverters 104 each have an enclosure made from an insulating material and a ground wire is not required to the inverters 104.”  The present invention comprises an enclosure that is formed from an insulating material reducing costs over systems that require a ground connection.

Rotzoll (fig.1 prior art, [007]) discloses that “the inverter 104 typically has a metallic enclosure, requiring that an equipment grounding conductor be brought through cables 

    PNG
    media_image2.png
    658
    558
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    475
    697
    media_image3.png
    Greyscale


minimize system cost and easily fit within the depth of the PV module frame. These and other deficiencies of the prior art are addressed by embodiments of the present invention. 
In figure. 9, Rotzoll is using the inverter and inverter mounting bracket that are made of non-conducting materials  such as a composite plastic or the like, to minimize cost  to remove electrical code requirements for equipment grounding conductors ([0013]). So, improvement was done in (Rotzoll, figure. 9) avoiding ground wire. So, Rotzoll teaches an AC trunk cable (915) which is  Multi-wire AC connecting cables(fig. 9 and  [0046]) that does not have any ground wires.
Therefore, the rejection of claims 1-2, 5-12, and 15-20 Claims 1-2, 5-12, and 15-20 rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0283118 filed by Rotzoll et al. ("Rotzoll") is proper. Additionally, the rejection of claims 3-4 and 13-14 Claims 3-4 and 13-14 are rejected under 35 U.S.C. §103 as being unpatentable over Rotzoll in view of U.S. Patent Application Publication No. 2011/0084556 filed by Marroquin et al is also proper for the same reason stated above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841